Citation Nr: 0821157	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for keloid 
scar from residuals of stab wound to abdomen with laparotomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A review of the file shows that the veteran completed an 
application for Social Security disability benefits in 
approximately March 2005.  However, neither the decision nor 
medical records underlying this application are on file.  
These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the veteran's March 2005 claim for 
disability benefits, specifically those 
records regarding his keloid scar of 
the abdomen.  Once obtained, all 
documents must be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	Review the record and ensure that the 
above action has been completed.  When 
the AOJ is satisfied that the record is 
complete the claim should be 
readjudicated.  If the claim is still 
denied the AOJ must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


